Citation Nr: 0401952	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-05 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the appellant (BJW) may be considered the veteran's 
surviving spouse for VA benefits purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran had active service from April 1956 to April 1959.  
He died in November 2000.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which determined that the appellant (BJW) was 
not the spouse of the veteran for VA benefits purposes.   


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination of whether the appellant (BJW) may be 
considered the veteran's surviving spouse for VA benefits 
purposes. 

Review of the record reveals that the veteran died on 
November 1, 2000.  In November 2000, the appellant, BJW, 
submitted a claim for VA death benefits with the RO in 
Pittsburgh, Pennsylvania.  In a July 2001 determination, the 
RO indicated that the evidence did not show that the 
veteran's prior marriage to TW was legally terminated.  BJW's 
claim was denied because it was determined she was not the 
spouse of the veteran due to a legal impediment to this 
marriage.  

Review of the record reveals that TW filed a claim for death 
pension benefits in June 2001 with the RO in Newark, New 
Jersey.  In June 2002, TW's claim was denied.  TW was 
notified of the denial of her claim in June 2002.  Review of 
the record reveals that she did not appeal this 
determination.  In August 2003, TW filed another claim for VA 
death benefits with the RO in Pittsburgh, Pennsylvania.   

The appellant's claim for entitlement to VA death benefits 
is, in essence, a "simultaneously contested claim," in that 
it involves a situation in which the allowance of one claim 
(the appellant's) would result in the payment of a lesser 
benefit to another claimant (TW).  38 C.F.R. § 20.3(p) 
(2003).  Contested claims are subject to special procedures, 
including the requirement that "all interested parties" and 
their representatives, if any, be specifically notified by 
the RO of the action taken concerning the simultaneously 
contested claim, the right to initiate an appeal and the time 
limit therefore, as well as hearing and representation 
rights.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2003).  And 
upon the filing of a notice of disagreement in these types of 
cases, "all interested parties" and their representatives, if 
any, will be furnished with a statement of the case, and the 
party in interest who filed the notice of disagreement will 
be allowed thirty days from the date of mailing the statement 
of the case to file a formal appeal.  See 38 U.S.C.A. § 
7105A(b) (West 2002); 38 C.F.R. §§ 19.101, 20.500, 20.501 
(2003).  A review of the record reveals that TW was not sent 
a copy of the April 2002 statement of the case that was sent 
to the appellant, BJW.  

Pursuant to 38 C.F.R. § 19.102, when a substantive appeal is 
filed in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  TW was 
not furnished with the content to the May 2002 Form 9 which 
was submitted by BJW.  See 38 U.S.C.A. § 7105A.  Further, if 
a hearing is scheduled for any party to a simultaneously 
contested claim, any other contesting claimant and his or her 
representative, if any, will be notified and allowed to be 
present.  The appellant will be allowed to present opening 
testimony and argument; thereafter, any other contesting 
party may present testimony and argument; finally, the 
appellant will be allowed an opportunity to present testimony 
and argument in rebuttal.  38 C.F.R. § 20.713(a).  A hearing 
was held for BJW in March 2002; it does not appear that TW 
was notified of this hearing.  

Thus, the Board finds that this case must be remanded because 
the RO failed to comply with the contested claim procedures.  
Specifically, the RO did not provide TW with notification of 
the pertinent content of BJW's substantive appeal, a copy of 
the April 2002 statement of the case, or notification of the 
March 2002 RO hearing.  Due process requires that TW receive 
such documents and be afforded the opportunity to present 
evidence and argument. 

As noted above, TW's initial claim for VA benefits based on 
the death of the veteran was denied in a June 2002 RO 
decision.  Under the circumstances, the marriage of BJW to 
the appellant could be deemed valid, if there is no legal 
surviving spouse.  See 38 C.F.R. §§ 3.50 and 3.52 (2003).  

Pursuant to the Veterans' Claims Assistance Act of 2000 
(VCAA), the Board finds that the RO must notify the 
appellant, BJW, of the provisions of 38 C.F.R. § 3.52 and of 
the information and evidence, not previously provided to the 
VA that is necessary to substantiate her claim, including 
evidence that she had a "deemed valid" marriage.  See VCAA, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, 
VA is to specifically inform BJW of which portion, if any, of 
the evidence is to be provided by BJW and which part, if any, 
VA will attempt to obtain on her behalf.  She should be 
requested to provide any evidence in her possession that 
pertains to the claim.  VCAA, 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)..  The Board also finds that the RO 
should consider the provisions of 38 C.F.R. § 3.52 when 
adjudicating BJW's claim.  

Lastly, the Board notes that in a November 2003 letter, the 
American Legion, BJW's then representative, notified the 
Board that they were withdrawing as her representative.  
Hence, she should be given the opportunity to elect another 
representative.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The appellant, BJW, should be advised 
of her right to select any single 
representative of her choice and sent a 
VA Form 21-22 for selection of any such 
representative.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  The RO 
must notify the appellant, BJW, of the 
provisions of 38 C.F.R. § 3.52 and of the 
information and evidence, not previously 
provided to the VA, that is necessary to 
substantiate her claim, including 
evidence that she had a "deemed valid" 
marriage.  She should be told which 
information and evidence she is expected 
to provide, and which information and 
evidence VA will seek to obtain.  She 
should be requested to provide any 
evidence in her possession that pertains 
to the claim.  

3.  The RO should furnish TW with a copy 
of the April 2002 statement of the case 
and with the content of BJW's May 2002 
substantive appeal to the extent it 
contains information which could directly 
affect the payment of TW's benefits.  She 
should be given an opportunity to 
respond. 

4.  The RO should contact TW and BJW and 
ask whether either party wants the RO to 
schedule a hearing where both may appear 
and present argument and evidence.  
38 C.F.R. § 20.713(a) (2003).  Any 
hearing requested at the RO should be 
scheduled and both should be notified of 
the place and time. 

5.  Following completion of the 
foregoing, the RO should ensure that it 
has complied with all simultaneously 
contested claims procedures as set forth 
in 38 C.F.R. §§ 19.100, 19.101, 19.102 
(2003).  The RO should also ensure that, 
to the extent applicable, the duty-to-
notify requirements and duty-to-assist 
requirements of the VCAA have been 
fulfilled.  The RO should ensure that all 
records pertinent to the claims are 
associated with the claims folder 
including all records from the RO in 
Newark, New Jersey.  

6.  After the above development, the RO 
should adjudicate the appellant's (BJW) 
claim with consideration of the 
provisions of 38 C.F.R. §§ 3.50 and 3.52.  
If the decision remains adverse to the 
appellant (BJW), a supplemental statement 
of the case should be sent to the 
appellant (BJW) in accordance with the 
provisions of 38 U.S.C.A. § 7105A.  A 
supplemental statement of the case should 
also be sent to TW.  The appellant (BJW) 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



